DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 3/3/2021 with respect to claim(s) 1, 4-14, and 17-30 on pages 8-10 have been considered but are moot based on new grounds of rejection.


Claim Objections
Claims 4 and 17 are objected to because of the following informalities:	Regarding claim 4:  the claim depends on canceled claim 3 and should depend on independent claim 1.	Regarding claim 17:  the claim depends on canceled claim 16 and should depend on independent claim 14.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5:  the claim ultimately depends upon a canceled claim; for examination purposes, the claim was considered to depend upon independent claim 1.	Regarding claim 6:  the claim ultimately depends upon a canceled claim; for examination purposes, the claim was considered to depend upon independent claim 1.	Regarding claim 7:  the claim ultimately depends upon a canceled claim; for examination purposes, the claim was considered to depend upon independent claim 1.	Regarding claim 17:  the claim ultimately depends upon a canceled claim; for examination purposes, the claim was considered to depend upon independent claim 14.	Regarding claim 18:  the claim ultimately depends upon a canceled claim; for examination purposes, the claim was considered to depend upon independent claim 14.	Regarding claim 19:  the claim ultimately depends upon a canceled claim; for examination purposes, the claim was considered to depend upon independent claim 14.	Regarding claim 20:  the claim ultimately depends upon a canceled claim; for examination purposes, the claim was considered to depend upon independent claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-12, 14, 17-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US 2019/0182807 A1, all citations are supported by US Provisional Application No. 62/710,411, filed 2/16/2018) hereinafter Panteleev, in view of Bagheri et al. (US 2019/0053081 A1, all citations are supported by US Provisional Application No. 62/544,743, filed 8/11/2017) hereinafter Bagheri.
	Regarding claim 1, Panteleev teaches a method for wireless communications by a network entity (base station 108 in wireless network; para. 24 and Fig. 1), comprising: transmitting at least one physical downlink control channel (PDCCH) (BS transmits physical downlink control channel (PDCCH) with repetitions; para. 50) that schedules or triggers transmission of data, to or from a user equipment (UE) (PDCCH used for scheduling the Physical Downlink Shared Channel (PDSCH) / physical uplink shared channel (PUSCH); para. 50, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), as different copies of a same transport block (TB) within a repetition window (using repetition (different copies) of transport block (TB) (slot aggregation) for PDSCH/PUSCH; para. 79-80 and para. 263, description of repetition as using monitoring instances per monitoring occasion (window); para. 39 and 52); taking one or more actions, when transmitting the at least one PDCCH, designed to improve reliability of reception by the UE (BS taking action for improving PDCCH reliability including PDCCH repetition or reducing downlink control information (DCI) payload; para. 34, para. 36, and para. 67).
	Panteleev does not explicitly disclose wherein a single PDCCH schedules multiple copies of the TB; and wherein the one or more actions comprise: utilizing an increased control channel element (CCE) limit for at least one of a first transmission time interval (TTI) of the repetition window; and utilizing a CCE limit less than the increased CCE limit for one or more other TTIs in the repetition window.
	However, in the same field of endeavor, Bagheri teaches wherein a single PDCCH schedules multiple copies of the TB (BS transmits PDCCH for assignment/grant for PDSCH/PUSCH to/from UE during (short) Transmission Time Interval ((s)TTI); para. 03 and para. 07 and para. 22, scheduling multiple sTTIs in single grant; para. 22); and wherein the one or more actions comprise: utilizing an increased control channel element (CCE) limit for at least one of a first transmission time interval (TTI) of the repetition window (retransmission includes increase in control channel element (CCEs) of control resources; para. 35, retransmission includes increased resource element group (REG) per CCE (CCE limit) in some TTIs; para. 42, UE monitors for retransmission based on PDCCH during a TTI (different copies of same TB); para. 27-28 and para. 50, UE monitors DL assignment/UL grant on PDCCH for retransmission over a window of TTIs; para. 35 and para 39, utilizing unused PDCCH resources for PDSCH (repeated PDCCH includes repeated PDSCH); para. 53); and utilizing a CCE limit less than the increased CCE limit for one or more other TTIs in the repetition window (retransmission includes different CCEs of control resources with some larger (implying others as less than larger); para. 35-36, retransmission includes increased REG per CCE (CCE limit) in some TTIs (implying others as less than increased); para. 42, UE monitors for retransmission based on PDCCH during a TTI; para. 27-28 and para. 50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the system of Panteleev, where Panteleev’s reduced overhead with low latency (para. 10 and para. 17 and para. 22) along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 4, the combination of Panteleev and Bagheri teaches the limitation of previous claim 
	Panteleev further teaches wherein: the PDCCH is transmitted using an aggregation level of at least 16 (PDCCH aggregation level (AL) 16; para. 29 and para. 31).
	Panteleev does not explicitly disclose the increased CCE limit accommodates at least two candidates PDCCHs at the aggregation level within a single TTI. 	However, in the same field of endeavor, Bagheri teaches the increased CCE limit accommodates at least two candidates PDCCHs at the aggregation level within a single TTI (decoding candidates (at least two candidate PDCCHs) at same AL within certain TTIs (single TTI) as during expected retransmission; para. 38 and para. 49, retransmission includes increase in CCEs of control resources; para. 35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 5, the combination of Panteleev and Bagheri teaches the limitation of previous claim 
	Bagheri further teaches wherein the increased CCE limit is determined at least in part based on a capability of the UE (retransmission (reliability) includes increase in CCEs of control resources (determining increased CCE); para. 35, retransmission (reliability) includes increased REG per CCE (determining increased CCE); para. 42, UE monitors for retransmission based on PDCCH; para. 27-28 and para. 50, increasing reliability for low-latency operation; para. 17, reduced latency solutions for future Long Term Evolution (LTE) systems (UE capability); para. 07).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 6, the combination of Panteleev and Bagheri teaches the limitation of previous claim 
	Panteleev further teaches wherein the one or more actions comprise: determining an appropriate aggregation level for transmitting the PDCCH; and transmitting the PDCCH at the determined aggregation level (BS taking action for improving PDCCH reliability including PDCCH repetition or reducing DCI payload; para. 34 and para. 36 and para. 67, PDCCH repetitions emulated by aggregation level; para. 44).
	Regarding claim 7, the combination of Panteleev and Bagheri teaches the limitation of previous claim 
	Bagheri further teaches wherein: the PDCCH includes an information field to trigger the repetition based transmission of data, to or from the UE (BS transmits/receives PDSCH/PUSCH to/from UE (s)TTI via assignment/grant on PDCCH; para. 03 and para. 07 and para. 22, UE monitors for retransmission based on PDCCH; para. 27-28 and para. 50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 8, the combination of Panteleev and Bagheri teaches the limitation of previous claim 1.
	Panteleev further teaches wherein the one or more actions comprise: transmitting multiple copies of the PDCCH with repetition in frequency (new radio (NR) PDCCH supports frequency diversity-based transmission scheme; para. 24, PDCCH repeated on frequency domain; para. 41 and para. 55).
	Regarding claim 9, the combination of Panteleev and Bagheri teaches the limitation of previous claim 8.
	Bagheri further teaches wherein each copy of the PDCCH indicates a same physical downlink shared channel (PDSCH) (original and retransmission of PDCCH (each copy having same assignments); para. 35, PDSCH assignment on PDCCH; para. 03 and para. 07 and para. 22, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or series of PDSCHs within the repetition window.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 10, the combination of Panteleev and Bagheri teaches the limitation of previous claim 8.
	Panteleev further teaches wherein each copy of the PDCCH activates a grant-free repetition-based transmission (PDCCH triggers periodic (grant-free) or aperiodic transmission/reception; para. 24).
	Regarding claim 11, the combination of Panteleev and Bagheri teaches the limitation of previous claim 1.
	Panteleev further teaches wherein the one or more actions designed to improve reliability of reception of the PDCCH by the UE are taken when the UE is configured for repetition-based transmission or reception of repetition-based transmission (UE configured with a number of repetition of a PDCCH; para. 39).
	Regarding claim 12, the combination of Panteleev and Bagheri teaches the limitation of previous claim 1.
	Panteleev further teaches when the UE is configured to receive repetition based downlink transmissions (UE configured with a number of repetition of a PDCCH; para. 39), monitoring for hybrid automatic retransmission request (HARQ) acknowledgment feedback from the UE after all copies of the downlink transmission are transmitted (hybrid automatic retransmission request (HARQ) feedback at PDSCH-end; para. 85).

	Regarding claim 14, Panteleev teaches a method for wireless communications by a user equipment (UE) (user equipment (UE) 104 in wireless network; para. 24 and Fig. 1), comprising: monitoring for at least one physical downlink control channel (PDCCH) from a network entity (UE monitors physical downlink control channel (PDCCH) with repetitions that BS transmits; para. 50) that schedules or triggers transmission of data, to or from the UE (PDCCH used for scheduling the Physical Downlink Shared Channel (PDSCH) / physical uplink shared channel (PUSCH); para. 50, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), as different copies of a same transport block (TB) within a repetition window (using repetition (different copies) of transport block (TB) (slot aggregation) for PDSCH/PUSCH; para. 79-80 and para. 263, description of repetition as using monitoring instances per monitoring occasion (window); para. 39 and 52), wherein the network entity takes one or more actions designed to improve reliability of reception of the PDCCH by the UE (BS taking action for improving PDCCH reliability including PDCCH repetition or reducing downlink control information (DCI) payload; para. 34, para. 36, and para. 67); participating in the repetition based transmission scheduled or triggered by the at least one PDCCH (UE configured for using repetition of PDSCH/PUSCH; para. 79-80, PDCCH used for scheduling the PDSCH/PUSCH; para. 50, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Panteleev does not explicitly disclose wherein a single PDCCH schedules multiple copies of the TB; and wherein the one or more actions taken by the network entity comprise: utilizing an increased control channel element (CCE) limit for at least one of a first transmission time interval (TTI) of the repetition window; and utilizing a CCE limit less than the increased CCE limit for one or more other TTIs in the repetition window.
	However, in the same field of endeavor, Bagheri teaches wherein a single PDCCH schedules multiple copies of the TB (BS transmits PDCCH for assignment/grant for PDSCH/PUSCH to/from UE during (short) Transmission Time Interval ((s)TTI); para. 03 and para. 07 and para. 22, scheduling multiple sTTIs in single grant; para. 22); and wherein the one or more actions taken by the network entity comprise: utilizing an increased control channel element (CCE) limit for at least one of a first transmission time interval (TTI) of the repetition window (retransmission includes increase in control channel element (CCEs) of control resources; para. 35, retransmission includes increased resource element group (REG) per CCE (CCE limit) in some TTIs; para. 42, UE monitors for retransmission based on PDCCH during a TTI (different copies of same TB); para. 27-28 and para. 50, UE monitors DL assignment/UL grant on PDCCH for retransmission over a window of TTIs; para. 35 and para 39, utilizing unused PDCCH resources for PDSCH (repeated PDCCH includes repeated PDSCH); para. 53); and utilizing a CCE limit less than the increased CCE limit for one or more other TTIs in the repetition window (retransmission includes different CCEs of control resources with some larger (implying others as less than larger); para. 35-36, retransmission includes increased REG per CCE (CCE limit) in some TTIs (implying others as less than increased); para. 42, UE monitors for retransmission based on PDCCH during a TTI; para. 27-28 and para. 50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the system of Panteleev, where Panteleev’s reduced overhead with low latency (para. 10 and para. 17 and para. 22) along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 17, the combination of Panteleev and Bagheri teaches the limitation of previous claim 
	Panteleev further teaches wherein: the PDCCH is transmitted using an aggregation level of at least 16 (BS transmits PDCCH; para. 03 and para. 07 and para. 22, PDCCH aggregation level (AL) 16; para. 29 and para. 31).
	Panteleev does not explicitly disclose the increased CCE limit accommodates at least two decoding candidates-PDCCHs, monitored for by the UE, at the aggregation level within a single TTI.
	However, in the same field of endeavor, Bagheri teaches the increased CCE limit accommodates at least two decoding candidates-PDCCHs, monitored for by the UE, at the aggregation level within a single TTI (decoding candidates (at least two candidate PDCCHs) at same AL within certain TTIs (single TTI) as during expected retransmission; para. 38 and para. 49, retransmission includes increase in CCEs of control resources; para. 35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 18, the combination of Panteleev and Bagheri teaches the limitation of previous claim 
	Bagheri further teaches wherein the increased CCE limit is determined at least in part based on capability of the UE (retransmission (reliability) includes increase in CCEs of control resources (determining increased CCE); para. 35, retransmission (reliability) includes increased REG per CCE (determining increased CCE); para. 42, UE monitors for retransmission based on PDCCH; para. 27-28 and para. 50, increasing reliability for low-latency operation; para. 17, reduced latency solutions for future Long Term Evolution (LTE) systems (UE capability); para. 07).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 19, the combination of Panteleev and Bagheri teaches the limitation of previous claim 
	Panteleev further teaches wherein the one or more actions taken by the network entity comprise: determining an appropriate aggregation level for transmitting the PDCCH (BS taking action for improving PDCCH reliability including PDCCH repetition or reducing DCI payload; para. 34 and para. 36 and para. 67, PDCCH repetitions emulated by aggregation level; para. 44); and transmitting the PDCCH at the determined aggregation level (BS transmits PDCCH; para. 03 and para. 07 and para. 22, PDCCH repetitions emulated by aggregation level; para. 44).
	Regarding claim 20, the combination of Panteleev and Bagheri teaches the limitation of previous claim 
	Bagheri further teaches wherein: the PDCCH includes an information field to trigger the repetition based transmission of data, to or from the UE (BS transmits/receives PDSCH/PUSCH to/from UE (s)TTI via assignment/grant on PDCCH; para. 03 and para. 07 and para. 22, UE monitors for retransmission based on PDCCH; para. 27-28 and para. 50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 21, the combination of Panteleev and Bagheri teaches the limitation of previous claim 14.
	Panteleev further teaches wherein the one or more actions taken by the network entity comprise: transmitting multiple copies of the PDCCH with repetition in frequency (new radio (NR) PDCCH supports frequency diversity-based transmission scheme; para. 24, PDCCH repeated on frequency domain; para. 41 and para. 55).
	Regarding claim 22, the combination of Panteleev and Bagheri teaches the limitation of previous claim 21.
	Bagheri further teaches wherein each copy of the PDCCH indicates a same physical downlink shared channel (PDSCH) (original and retransmission of PDCCH (each copy having same assignments); para. 35, PDSCH assignment on PDCCH; para. 03 and para. 07 and para. 22, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or series of PDSCHs within the repetition window.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bagheri to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Bagheri’s improved reliability with low latency (para. 34) improves efficiency of the system by reducing required resources for low latency.
	Regarding claim 23, the combination of Panteleev and Bagheri teaches the limitation of previous claim 21.
	Panteleev further teaches wherein each copy of the PDCCH activates a grant-free repetition-based transmission (PDCCH triggers periodic (grant-free) or aperiodic transmission/reception; para. 24).
	Regarding claim 24, the combination of Panteleev and Bagheri teaches the limitation of previous claim 14.
	Panteleev further teaches wherein the one or more actions designed to improve reliability of reception of the PDCCH by the UE are taken when the UE is configured for repetition-based transmission or reception of repetition-based transmission (UE configured with a number of repetition of a PDCCH; para. 39).
	Regarding claim 25, the combination of Panteleev and Bagheri teaches the limitation of previous claim 14.
	Panteleev further teaches when the UE is configured to receive repetition based downlink transmissions (UE configured with a number of repetition of a PDCCH; para. 39), providing hybrid automatic retransmission request (HARQ) acknowledgment feedback after the last copy of the downlink transmission in the repetition window (hybrid automatic retransmission request (HARQ) feedback at PDSCH-end; para. 85).

	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 1, including an apparatus (base station (BS); Fig. 1 and Fig. 7: Panteleev), means for (performed in hardware, software; para. 213: Panteleev).

	Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 14, including an apparatus (user equipment (UE); Fig. 1 and Fig. 8: Panteleev), means for (performed in hardware, software; para. 213: Panteleev).

	Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a transmitter (radio; para. 107 and Fig. 1 and Fig. 7; Panteleev), a processor (performed in hardware, software; para. 213: Panteleev).

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 14, including a receiver (radio; para. 107 and Fig. 1 and Fig. 8; Panteleev) a processor (performed in hardware, software; para. 213: Panteleev).

Claim(s) 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev in view of Bagheri, and further in view of Moroga et al. (US 2018/0115925 A1) hereinafter Moroga.
	Regarding claim 13, the combination of Panteleev and Bagheri teaches the limitation of previous claim 1.
	The combination of Panteleev and Bagheri does not explicitly disclose when the UE is configured to receive repetition based downlink transmissions, receiving hybrid automatic retransmission request (HARQ) acknowledgment feedback indicating a copy of the downlink transmission was successfully received by the UE before the end of the repetition window; and in response to the HARQ acknowledgment feedback, terminating the repetition based downlink transmissions early.
	However, in the same field of endeavor, Moroga teaches when the UE is configured to receive repetition based downlink transmissions (UE employs repetition in DL (receiving); para. 33), receiving hybrid automatic retransmission request (HARQ) acknowledgment feedback indicating a copy of the downlink transmission was successfully received by the UE before the end of the repetition window (UE feeds back hybrid automatic retransmission request (HARQ) acknowledgment (ACK) when repetition DL is received successfully; para. 33, repetitions over intervals (window); para. 60-60 and Figs. 5A-5C); and in response to the HARQ acknowledgment feedback, terminating the repetition based downlink transmissions early (stop repetition when UE feeds back HARQ-ACK; para. 33 and Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Moroga to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Moroga’s reducing monopolization of resources in repetitions transmission (para. 09-11) improves efficiency of wireless resources in systems using repetitious transmission.

	Regarding claim 26, the combination of Panteleev and Bagheri teaches the limitation of previous claim 14.
	The combination of Panteleev and Bagheri does not explicitly disclose wherein, when the UE is configured to receive repetition based downlink transmission, the UE is configured to provide hybrid automatic retransmission request (HARQ) acknowledgment feedback after each copy of the downlink transmission in the repetition window is received.
	However, in the same field of endeavor, Moroga teaches wherein, when the UE is configured to receive repetition based downlink transmission (UE employs repetition in DL (receiving); para. 33), the UE is configured to provide hybrid automatic retransmission request (HARQ) acknowledgment feedback after each copy of the downlink transmission in the repetition window is received (UE feeds back hybrid automatic retransmission request (HARQ) acknowledgment (ACK) when repetition DL is received successfully; para. 33, repetitions over intervals (window); para. 60-60 and Figs. 5A-5C, stop repetition when UE feeds back HARQ-ACK; para. 33 and Fig. 2 (HARQ-ACK after copy received and no more copies are transmitted so no more copies received, thus, HARQ-ACK for each copy received)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Moroga to the modified system of Panteleev and Bagheri, where Panteleev and Bagheri’s modified system along with Moroga’s reducing monopolization of resources in repetitions transmission (para. 09-11) improves efficiency of wireless resources in systems using repetitious transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Papasakellariou et al. (US 2014/0064214 A1) discloses adapting a number of aggregation levels for control channel elements.	Moon et al. (US 2020/0221428 A1) discloses a method for transmitting or receiving downlink control channel and device using same.	Matsumura et al. (US 2020/0359405 A1) discloses a user terminal and radio communication method.	Li (US 2017/0019216 A1) discloses a method and apparatus for determining repetition quantity of downlink control channel.	US Provisional Application No. 62/710,411 (Panteleev) and US Provisional Application No. 62/544,743 (Bagheri) are included in the instant OA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474